Exhibit 10.5

















KEMPER CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2014






--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
Page
ARTICLE I
DEFINITIONS
1


ARTICLE II
ELIGIBILITY
5


ARTICLE III
DEFERRALS
5


ARTICLE IV
FUNDING
7


ARTICLE V
INVESTMENT OF FUNDS, ACCOUNT MAINTENANCE AND VESTING
9


ARTICLE VI
PAYMENT OF BENEFITS
10


ARTICLE VII
PAYMENTS UPON DEATH
12


ARTICLE VIII
ADMINISTRATION OF THE PLAN
12


ARTICLE IX
AMENDMENT OR TERMINATION
14


ARTICLE X
GENERAL PROVISIONS
15
















--------------------------------------------------------------------------------




KEMPER CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN
The Unitrin, Inc. Non-Qualified Deferred Compensation Plan was adopted effective
January 1, 2002, was amended and restated effective January 1, 2008 to comply
with Code Section 409A and was further amended and restated effective January 1,
2009 to clarify the operation of the Plan and its compliance with Code Section
409A. Effective August 25, 2011, the Plan was amended and restated to change the
name of the Plan to the Kemper Corporation Non-Qualified Deferred Compensation
Plan (the “Plan”) in connection with the change in the name of Unitrin, Inc. to
Kemper Corporation. The Plan is hereby amended and restated effective as of
January 1, 2014 to allow distributions to be made upon a Participant’s death or
Disability as set forth herein and to incorporate prior amendments to the Plan
since its August 25, 2011 amendment and restatement.
The purpose of the Plan is to provide a benefit to directors who are not
employees of Kemper Corporation and select executives of Kemper Corporation or
one of its subsidiaries. Plan Participants are allowed the opportunity to elect
to defer a portion of their Eligible Compensation (as defined in Section 1.14)
to some future period. The Plan is intended to be an unfunded “top hat plan”
exempt from certain provisions of ERISA.
ARTICLE I

DEFINITIONS
1.1    General. For purposes of the Plan, the following terms, when capitalized,
will have the following meanings. The masculine pronoun wherever used herein
will include the feminine gender, the singular number will include the plural,
and the plural will include the singular, unless the context clearly indicates a
different meaning.
1.2    “Account” means the aggregate of a Participant’s bookkeeping sub-accounts
established pursuant to Section 5.1.
1.3    “Administrative Committee” means the Administrative Committee of the
Kemper Corporation 401(k) Savings Plan.
1.4    “Affiliated Company” or “Affiliate” means any corporation, trade or
business entity which is a member of a controlled group of corporations, trades
or businesses of which the Company is also a member, as provided in Code
Sections 414(b) or (c).
1.5    “Beneficiary Designation Form” means a written document (in printed or
electronic form), the form of which the Company shall determine from time to
time, on which a Participant shall have the right to designate a beneficiary.
1.6    “Board” means the Board of Directors of the Company.
1.7    “Bonus Compensation” means the annual formula and annual discretionary
management bonuses earned in a given year and generally paid in the following
year. Bonus




--------------------------------------------------------------------------------




Compensation does not include any other bonus including, but not limited to, a
relocation bonus, a hiring bonus, a stay bonus, Multi-Year Incentive
Compensation or other periodic bonuses.
1.8    “Change of Control” means Change of Control as defined in Section 4.3.
1.9    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
1.10    “Committee” means the Compensation Committee of the Board.
1.11    “Company” means Kemper Corporation, a Delaware corporation, or, to the
extent provided in Section 10.9, any successor corporation or other entity
resulting from a reorganization, merger or consolidation into or with the
Company, or a transfer or sale of substantially all of the assets of the
Company.
1.12    “Director Fees” means the cash fees Outside Directors earn.
1.13    “Disability” means that a Participant either
(a)    is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months and, with respect to an Employee Participant, is receiving income
replacement benefits for a period of not less than three months under an
accident and health plan (e.g. an Employer’s long term disability plan) covering
employees of the Employee Participant’s Employer; or
(b)    has been determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board.
1.14    “Eligible Compensation” means Regular Base Salary, Bonus Compensation,
Multi-Year Incentive Compensation or Director Fees.
1.15    “Eligible Employees” means a select group of management employees of the
Company or an Affiliate.
1.16    “Employee Participant” means with respect to any Plan Year, an Eligible
Employee who has been designated in writing as a Participant pursuant to Section
2.1.
1.17    “Employer” means the Company and its Affiliates.
1.18    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
1.19    “401(a)(17) Limit” means the amount of compensation which may be
considered by a plan sponsor for purposes of determining benefits under a
qualified retirement plan. This amount is automatically adjusted annually by the
Secretary of the Treasury for increases in the cost-of-living and such
adjustment shall automatically be taken into account by the Plan.

2    

--------------------------------------------------------------------------------




1.20    “Investment Preference Form” means a written document (in printed or
electronic form), the form of which the Company shall determine from time to
time, on which a Participant shall communicate his or her investment preference.
1.21    “Multi-Year Incentive Compensation” means compensation based on the
achievement of one or more performance goals measured over more than a one year
period. Multi-Year Incentive Compensation does not include Bonus Compensation.
1.22    “Outside Directors” mean the directors of the Board who are not
employees of the Company.
1.23    “Outside Director Participant” means with respect to any Plan Year, a
Participant who is an Outside Director for that Plan Year.
1.24    “Participation Date” means the date on which an Eligible Employee or an
Outside Director is eligible to participate in the Plan, as set forth in Section
2.2.
1.25    “Participant” means an Employee Participant or an Outside Director
Participant.
1.26    “Plan” means the Kemper Corporation Non-Qualified Deferred Compensation
Plan.
1.27    “Plan Administrator” means the Committee.
1.28    “Plan Election” means the following: (a) for Employee Participants, an
election to defer a part of such Participant’s Regular Base Salary, such
Participant’s Bonus Compensation, or such Participant’s Multi-Year Incentive
Compensation, all pursuant to Section 3.1, and (b) for Outside Director
Participants, an election to defer Director Fees pursuant to Section 3.1. A
Participant’s Plan Election shall also include an election by the Participant
specifying the calendar year in which payments shall commence, the method of
payment with respect to the payout of all future benefits attributable to
deferrals for the Plan Year and whether the Participant elects to receive a lump
sum distribution upon death or Disability prior to the calendar year in which
payments would otherwise commence. A Participant may delay payment or change the
form of payment by filing a new Plan Election, but only to the extent permitted
by Section 6.4 of the Plan.
1.29    “Plan Year” means any calendar year during which the Plan is in effect.
1.30    “Regular Base Salary” means the annual scheduled base salary, excluding,
without limitation, stock option income, severance pay, and income included in
pay due to fringe benefits.
1.31    “Regulations” means the regulations, as amended from time to time, which
are issued under Code Section 409A.
1.32    “Separation from Service” means the Participant’s termination from
employment from the Employer, subject to the following and other provisions of
the Regulations:
(a)    The employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period

3    

--------------------------------------------------------------------------------




of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the Employer under an applicable
statute or by contract. A leave of absence constitutes a bona fide leave of
absence only if there is a reasonable expectation that the Participant will
return to perform services for the Employer. If the period of leave exceeds six
months and the Participant does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first day immediately following such six-month period.
(b)    In determining whether a Separation from Service has occurred, the
following presumptions, which may be rebutted as provided in the Regulations,
shall apply:
(i)    A Participant is presumed to have separated from service where the level
of bona fide services performed decreases to a level equal to 20% or less of the
average level of services performed by the Participant during the immediately
preceding 36-month period.
(ii)    A Participant will be presumed not to have separated from service where
the level of bona fide services performed continues at a level that is 50% or
more of the average level of services performed by the Participant during the
immediately preceding 36-month period.
No presumption applies to a decrease in the level of bona fide services
performed to a level that is more than 20% but less than 50% of the average
level of bona fide services performed during the immediately preceding 36-month
period. If a Participant had not performed services for the Employer for 36
months, the full period that the Participant has performed services for the
Employer shall be substituted for 36 months.
(c)    For purposes of this Section, the term “Employer” has the meaning set
forth in Section 1.17 provided that the following shall apply in determining
whether a person is an Affiliate as defined in Section 1.4:
(i)    In applying Code Sections 1563(a)(1), (2) and (3) for purposes of
determining a controlled group of corporations under Code Section 414(b), the
phrase “at least 50 percent” shall be used instead of “at least 80 percent” each
place it appears in Code Sections 1563(a)(1), (2) and (3); and
(ii)    In applying Treas. Reg. Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code Section 414(c), “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Treas. Reg. Section 1.414(c)-2.
(d)    In the event of the sale or other disposition of assets by the Company or
an Affiliate (the “Seller”) to an unrelated service recipient (the “Buyer”), the
Seller and the Buyer may specify whether a Separation from Service has occurred
for a Participant who would otherwise experience a Separation from Service with
the Seller, in accordance with the rules set forth in Section 1.409A-1(h)(4) of
the Regulations.

4    

--------------------------------------------------------------------------------




1.33    “Trust” means a so-called “rabbi trust,” the assets of which shall
remain, for all purposes, a part of the general unrestricted assets of the
Company.
1.34    “Valuation Date” means each day that the New York Stock Exchange is open
for business. The determination of the Valuation Date as of which changes in
investment preferences under the Plan are effected shall be made in accordance
with rules and procedures established by the Company.
ARTICLE II    

ELIGIBILITY
2.1    Eligibility. The Board may, in its discretion, or an Affiliate may, in
its discretion and subject to the approval of the Board, designate in writing
any Eligible Employee as a Participant who is eligible to participate in the
Plan. An Outside Director is automatically eligible to participate in the Plan.
2.2    Participation Date and Notice. An Eligible Employee designated as a
Participant pursuant to Section 2.1 shall become a Participant as of the first
day of the Plan Year following such designation. An Outside Director shall
become a Participant as of the date he or she is elected a director of the
Board. The date that an Eligible Employee or Outside Director is eligible to
participate in the Plan shall be known as the Participation Date. The Company
will provide the Participant with notice of the Participant’s Participation Date
and the forms needed to make an election pursuant to Section 3.2 as soon as
reasonably practicable after the Company is informed of a Participant’s
Participation Date.
ARTICLE III    

DEFERRALS
3.1    Deferral Amounts.
(a)    Participants may elect to defer Eligible Compensation subject to the
limits described below. A separate election for Regular Base Salary, Bonus
Compensation, Multi-Year Incentive Compensation and Director Fees must be made.
Outside Director Participants may elect to defer up to 100% of their Director
Fees. Subject to Section 3.1(b), Employee Participants may elect to defer up to
(i) 60% of their Regular Base Salary, (ii) 85% of their Bonus Compensation, and
(iii) for Multi-Year Incentive Compensation for which the first year of the
performance period begins on or after January 1, 2013, 85% of their Multi-Year
Incentive Compensation.
(b)    The amount that an Employee Participant may defer cannot be in excess of
his or her Regular Base Salary, Bonus Compensation and Multi-Year Compensation,
respectively, reduced by their “Applicable Taxes.” “Applicable Taxes” means the
taxes on the Regular Base Salary, Bonus Compensation and Multi-Year
Compensation, respectively, which a Participant elects to defer under the Plan
and which are described in the following Regulations:

5    

--------------------------------------------------------------------------------




(i)    Treas. Reg. § 1.409A-3(j)(4)(vi), which allows an Employer to accelerate
payment of Eligible Compensation deferred under the Plan to pay FICA taxes on
such Eligible Compensation and income tax withholding related to such FICA
taxes; and
(ii)    Treas. Reg. § 1.409A-3(j)(4)(xi), which allows an Employer to accelerate
payment of Eligible Compensation deferred under the Plan to pay state, local or
foreign taxes on such Eligible Compensation and income tax withholding related
to such taxes.
3.2    Plan Election. The Company shall provide each Participant, upon becoming
a Participant and thereafter annually, with a Plan Election to be filed by the
Participant, in accordance with such procedures as may be established by the
Company but subject to the following:
(a)    An Employee Participant desiring to participate in the Plan must file
with the Company a Plan Election not later than the close of the Participant’s
taxable year next preceding the period of service for which the right to the
compensation arises, at which time the election shall become irrevocable. For
avoidance of doubt, this means that with respect to Multi-Year Incentive
Compensation with a three year performance period, a Plan Election must be filed
prior to the beginning of the first year of the three year performance period. A
Plan Election shall be effective on the first day of the Plan Year following the
filing thereof.
(b)    A Director Participant desiring to participate in the Plan must file with
the Company an initial Plan Election within 30 days (or such lesser number of
days as the Company shall determine) following such Participant’s Participation
Date at which time the election shall become irrevocable. Such initial election
shall be effective commencing with the first day of the first month following
such filing. Thereafter, a Plan Election must be filed by a Director Participant
prior to the beginning of the Plan Year to which it pertains, at which time the
election shall become irrevocable. Such Plan Election shall be effective on the
first day of the Plan Year following the filing thereof.
(c)    In no event shall a Participant be permitted to defer Eligible
Compensation for any period that has commenced prior to the date on which the
Plan is effective or the date on which a Plan Election is signed by the
Participant and accepted by the Company.
(d)    Upon receipt of a properly completed and executed Plan Election, the
Company shall notify the payroll department of the Participant’s Employer to
withhold that portion of the Participant’s Eligible Compensation specified in
the agreement. All amounts shall be withheld ratably throughout the Plan Year
except for any bonus or incentive amounts, which shall be withheld in a single
lump sum. In no event shall the Participant be permitted to defer more than the
amount specified by the Plan.





6    

--------------------------------------------------------------------------------




ARTICLE IV    

FUNDING
4.1    Unsecured Obligation. Individual Participant deferrals of Eligible
Compensation and the hypothetical investment earnings/losses thereon shall be
reflected in book entries maintained by or on behalf of the Company, as set
forth in Section 5.1. The existence of such book entries shall not create a
trust of any kind, or a fiduciary relationship between the Company, any third
party record keeper and the Participant, his or her designated beneficiary, or
other beneficiaries provided for under the Plan. The bookkeeping entries
represent an unsecured obligation of the Company to pay deferred Eligible
Compensation and the investment earnings/losses thereon to a Participant at a
future date.
4.2    Discretionary Rabbi Trust. If the Company so determines, in its sole
discretion, payments to a Participant or his or her designated beneficiary or
any other beneficiary hereunder may be made from assets held in a Trust. No
person shall have any interest in such assets by virtue of the Plan. The
Company’s obligations hereunder shall be an unfunded and unsecured promise to
pay money in the future. Any Participant having a right to receive payments
pursuant to the provisions of the Plan shall have no greater rights than any
unsecured general creditor of the Company in the event of the Company’s
insolvency or bankruptcy, and no person shall have nor acquire any legal or
equitable right, claim or interest in or to any property or assets of the
Company. In no event shall the assets accumulated in the Trust be construed as
creating a funded plan under the applicable provisions of ERISA, or under the
Code, or under the provisions of any other applicable statute or regulation.
4.3    Change in Control.
(a)    Upon a Change of Control the Company shall, as soon as possible, but in
no event longer than 30 days following the Change of Control, make an
irrevocable contribution to the Trust in an amount that is sufficient to pay
each Participant or beneficiary the benefits to which such Participant(s) or
their beneficiaries would be entitled pursuant to the terms of the Plan as of
the date on which the Change of Control occurred. For purposes of the Plan
“Change of Control” shall mean the occurrence of any of the following events:
(i)
any “Person” (defined below) is or becomes the “Beneficial Owner,” (defined
below) directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its “Affiliate” (defined below)) representing 25%
or more of the combined voting power of the Company’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (1) of subparagraph (iii)
below; or

(ii)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on


7    

--------------------------------------------------------------------------------




December 31, 2013, constituted the Board of Directors and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest relating to the election of directors
of the Company) whose appointment or election by the Board of Directors or
nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds of the directors still in office
who either were directors on December 31, 2013 or whose appointment, election or
nomination for election was previously so approved or recommended; or
(iii)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (1) a
merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the surviving entity or any parent
thereof, or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliate) representing 25%
or more of the combined voting power of the Company’s then outstanding
securities; or

(iv)
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board of Directors immediately prior thereto constitute at least a majority
of the board of directors of the entity to which such assets are sold or
disposed or any parent thereof.

(b)    As used in this Change of Control section:
(i)
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”);

(ii)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and

(iii)
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified in Sections 13(d)(3) and 14(d)(2) thereof,


8    

--------------------------------------------------------------------------------




except that such term shall not include (1) the Company or any entity, more than
50% of the voting securities of which are Beneficially Owned by the Company, (2)
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any of its Affiliates, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities, (4) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, (5) any individual,
entity or group whose ownership of securities of the Company is reported on
Schedule 13G pursuant to Rule 13d-1 promulgated under the Exchange Act (but only
for so long as such ownership is so reported) or (6) Singleton Group LLC or any
successor in interest to such entity.
ARTICLE V    

INVESTMENT OF FUNDS, ACCOUNT MAINTENANCE AND VESTING
5.1    Record Keeper. The Company shall appoint a Plan record keeper which shall
establish and maintain an individual bookkeeping Account on behalf of each
Participant for purposes of determining each Participant’s benefits under the
Plan. Separate sub-accounts shall be established for each Participant with
respect to each year’s Plan Election and for which a different form of payment
or payment start date has been elected.
5.2    Account Adjustments.
(c)    The Plan record keeper shall adjust each Participant’s Account for
amounts representing:
(i)    Participant deferrals,
(ii)    Hypothetical investment earnings/losses,
(iii)    Expenses, and
(iv)    Distributions paid to the Participant or beneficiaries.
(d)    Each Participant electing to defer Eligible Compensation pursuant to the
Plan shall also specify at the time the Plan Election is made, the hypothetical
measure(s) of investment performance from among the choices made available from
time to time to Plan participants by the Trust Administrative Committee of the
Kemper Corporation 401(k) Savings Plan. If the Participant fails to specify the
hypothetical measure of investment performance, the Company shall do so. The
Participant’s bookkeeping account shall be deemed to be invested in the
hypothetical investment selected by the Participant, or if none, by the Company.
Investment preferences selected by the Participant are used only to determine
the value of a Participant’s Account and in no event is the Company required to
follow these investment preferences for actual plan investments. A

9    

--------------------------------------------------------------------------------




Participant’s investment preference shall be communicated to the Company by
completion and delivery to the Company of an Investment Preference Form in such
form as the Company shall determine from time to time. Participants shall
indicate their initial investment preferences by filing an Investment Preference
Form with the Company prior to the date on which deferrals commence under the
terms of the Participant’s Plan Election. Once elected, investment preferences
shall be valid until revoked by filing a new Investment Preference Form.
Participants shall have the opportunity to change their investment preferences
with respect to (i) new deferrals, (ii) their entire existing balances or (iii)
deferrals made for a specific Plan Year, in accordance with such procedures as
may be established by the Company.
(e)    The Plan record keeper shall determine the value of all Accounts
maintained under the terms of the Plan on each Valuation Date. The Plan record
keeper shall provide each Participant with a statement of his or her individual
bookkeeping Account reflecting adjustments to such Account during the period
from the last statement date. Such statement shall be provided to Participants
as soon as administratively feasible following the end of each calendar quarter.
ARTICLE VI    

PAYMENT OF BENEFITS
6.1    Distributions. A Participant’s or beneficiary’s benefit payable under the
Plan shall be determined by reference to the value of each bookkeeping
sub-account balance at the time of distribution. Sub-accounts shall be
maintained for each Plan Year’s deferrals. Benefit payments from the Plan shall
be payable from the general assets of the Company which include any assets held
in the Trust.
6.2    Timing of Payments. Subject to Section 6.4 through Section 6.10, each of
a Participant’s subaccounts shall be paid or payment shall begin within 30 days
following January 1 of the year elected by the Participant on the Participant’s
applicable Plan Election. Except as set forth in Section 6.7 through Section
6.10, no Participant or beneficiary shall have any right to receive payment of
his or her benefit under the Plan prior to the specific date elected on the
applicable Plan Election.
6.3    Form of Payments. Each of a Participant’s subaccounts shall be paid as a
lump sum or in installments as elected in the applicable Plan Election. A
different form of payment, as to amount and timing, may be elected with respect
to each year’s Plan Election. Except as otherwise provided in Section 6.4, once
a Plan Election is made with respect to amounts deferred for a Plan Year, it
cannot be altered and is irrevocable. A Participant’s account balance shall be
distributed to the Participant or his or her beneficiary in the form of cash
only. Notwithstanding the foregoing, an election made by a Participant prior to
January 1, 2009 to change the specific date for payment and the form of payment
for one or more of his or her subaccounts shall be recognized to the extent
permitted by IRS Notice 2007-86 and administrative procedures adopted by the
Company.
6.4    Subsequent Deferral. A Participant may elect to delay payment or change
the form of payment of any of his or her sub-accounts if all of the following
conditions are met with respect to such sub-account:

10    

--------------------------------------------------------------------------------




(a)    Such election shall not take effect until at least 12 months after the
date on which the election is made;
(b)    Payment must be deferred for a period of not less than five years from
the date such payment would otherwise have been paid, unless the election is
related to a payment on account of Disability or death; and
(c)    Any election must be made not less than 12 months before the first day of
the calendar year in which payment of such sub-account would otherwise be made
or commence.
The right to a series of installment payments, as defined in the Regulations,
shall be treated as a right to a single payment.
6.5    Acceleration Prohibited. Except as provided in Section 6.7 through 6.10,
acceleration of the time of payment of any portion of the balance of a
Participant’s Account is prohibited.
6.6    Payments in Violation of Federal Securities Laws. To the extent permitted
by the Regulations, the Company may delay a benefit payment where the Company
reasonably anticipates that the making of the payment will violate Federal
securities laws or other applicable law. Such a benefit payment shall be made at
the earliest date at which the Company reasonably anticipates that the making of
the benefit payment will not cause such violation and, if the Participant had
elected installment payments, the first payment to the Participant shall include
the payments that the Participant would have received had payments begun as of
the date such payments were scheduled to begin. Notwithstanding the foregoing,
if a benefit payment to a Participant is delayed until the Participant’s
Separation from Service, then the benefit payment shall not be made before the
first day of the seventh month after the Participant’s Separation from Service
or, if earlier, the date of death of the Participant.
6.7    Accelerated Payment Upon Death or Disability. A Participant may elect, on
the applicable Plan Election or pursuant to Section 6.4, to have payment of a
sub-account made in a single lump sum payment upon the Participant’s death or
Disability before the calendar year otherwise selected by the Participant for
payment of such sub-account. If a Participant makes such an election, payment
shall be made in a single lump sum payment within 90 days of the Participant’s
Disability or death, as applicable, and neither the Participant nor the
Participant’s beneficiary, as applicable, shall have the right to designate the
taxable year of the payment. This provision shall not apply in the event that
payment is being made to the Participant in accordance with Section 6.10 or with
respect to a sub-account for which payment has begun prior to the Participant’s
death or Disability.
6.8    Accelerated Payment for Domestic Relations Orders. To the extent
necessary to fulfill a domestic relations order (as defined in Code Section
414(p)(1)(B)) and as permitted by the Regulations, the Company, in its sole
discretion, may accelerate the time or schedule of a benefit payment under the
Plan to an individual other than the Participant, or a benefit payment under the
Plan may be made to an individual other than the Participant.

11    

--------------------------------------------------------------------------------




6.9    Accelerated Payment for Failure to Comply with Code Section 409A. To the
extent permitted by the Regulations, at any time the Plan fails to meet the
requirements of Code Section 409A and the Regulations, the Company may
accelerate the time or schedule of a payment, or a payment under the Plan may be
made; provided, however, that such payment shall not exceed the amount required
to be included in income as a result of the failure to comply with the
requirements of Code Section 409A and the Regulations.
6.10    Small Benefits. If, upon the first day of the seventh month following a
Participant’s Separation from Service (“Payment Date”), a Participant’s Account
is less than or equal to the applicable dollar limit under Code Section
402(g)(1)(B) and results in the determination and liquidation of the entirety of
the Participant’s interest under all agreements, methods, programs or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Section 1.409A-1(c)(2) of the Regulations, the Company may pay such
Account to the Participant or his or her beneficiary in a single lump sum, in
lieu of any further benefit payments hereunder, on the Payment Date.
ARTICLE VII    

PAYMENTS UPON DEATH
7.1    Payment to Beneficiary. Any benefit which a deceased Participant is
entitled to receive under the Plan shall be paid to such Participant’s
beneficiary. Such death benefit shall be paid in the form and at the time
elected in accordance with the Participant’s Plan Elections.
7.2    Designation of Beneficiary. A Participant shall have the right to
designate a beneficiary on the Beneficiary Designation Form and to amend or
revoke such designation at any time in writing. Such designation, amendment or
revocation shall be effective only when filed with the Company. Any beneficiary
designation, amendment or revocation shall apply to all past and present Plan
Elections.
If no Beneficiary Designation Form is filed with the Company, or if the
Beneficiary Designation Form is held invalid, or if no beneficiary survives the
Participant and benefits remain payable following the Participant’s death, the
Company shall direct that payment of benefits be made to the person or persons
in the first category in which there is a survivor. The categories of successor
beneficiaries, in order, are (a) the Participant’s spouse and (b) the
Participant’s estate.
ARTICLE VIII    

ADMINISTRATION OF THE PLAN
8.1    Plan Administration. The Plan Administrator is the Committee. The
Committee has complete authority to interpret and administer the Plan. The
Committee’s responsibilities and obligations may be delegated as deemed
necessary by the Committee from time to time. The Committee may establish
administrative practices as necessary for the establishment and ongoing
maintenance of the Plan. The Committee may delegate to one or more of its
members or to one or more agents such administrative duties as it may deem
advisable, and the Committee or any person

12    

--------------------------------------------------------------------------------




to whom it has delegated duties as aforesaid may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. The decisions made by and the actions taken by the Plan
Administrator in the administration and interpretation of the Plan shall be
final and conclusive for all persons. If, after reading the Plan, Participants
have questions about the Plan, such questions should be directed to the
designated contact at the Company.
8.2    Claims.
Any Participant or beneficiary who believes that there was an error in the
calculation of his or her account balance or in the payment of benefits under
the Plan or who desires to enforce his or her rights under the terms of the Plan
or clarify his or her rights to future benefits under the terms of the Plan
(referred to in this Section as a “claim” or “claims”) shall file a claim with
the Plan Administrator. The claim must be filed, signed and dated within 90 days
of the date on which the claimant learned of the facts from which such claim
arises. The claim must be sent by certified mail or presented in person to the
Plan Administrator.
The Plan Administrator, acting through the Company, shall respond in writing to
the claimant within a reasonable period of time but not later than 90 days after
receipt of the claim unless special circumstances require an extension of time
for processing. If such extension of time is required, the Plan Administrator,
acting through the Company, shall furnish written notice of the extension to the
claimant prior to the termination of the initial 90 day period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan Administrator, acting through the Company,
expects to render a final decision. In no event shall such extension exceed a
period of 90 days from the end of the initial period. If the Plan Administrator,
acting through the Company, does not issue a determination on the claim within
the required time period, such claim shall be deemed denied.
8.3    Appeals.
Any claimant not satisfied with the Plan Administrator’s decision of a claim
shall have the right to appeal to the Plan Administrator. The appeal must be
signed and dated by the claimant and include a copy of the claim submitted to
the Plan Administrator as well as a copy of the Plan Administrator’s decision.
The appeal should explain why the claimant does not agree with the Plan
Administrator’s decision. The appeal must be filed within 60 days of the receipt
of the Plan Administrator’s decision. The appeal must be sent by certified mail
or presented in person to the Plan Administrator.
The Plan Administrator shall promptly advise the claimant of its decision on the
claimant’s appeal. Such decision shall be written in layman’s terms, shall
include specific reasons for the decision and shall contain specific references
to pertinent Plan provisions upon which the decision is based. The decision on
appeal shall be made no later than 60 days after the Plan Administrator’s
receipt of the appeal, unless special circumstances require an extension of the
time for processing. If such an extension of time is required, the Plan
Administrator shall furnish written notice of the extension to the claimant
prior to the termination of the 60 day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan Administrator expects to render a final decision. If an
extension of time is required, a decision shall

13    

--------------------------------------------------------------------------------




be rendered as soon as possible, but not later than 120 days following receipt
of the appeal. If the Plan Administrator, acting through the Company, does not
issue a decision on appeal within the required time period, such appeal shall be
deemed denied.
The decision on appeal shall be final and conclusive. A claimant may not bring a
lawsuit on a claim under the Plan until he or she has exhausted the internal
administrative claim process established under Sections 8.2 and 8.3. No action
at law or in equity to recover under the Plan shall be commenced later than one
year from the date a determination is made on the request for review or the
expiration of the appeal decision period if no determination is issued.
ARTICLE IX    

AMENDMENT OR TERMINATION
9.1    Amendment or Termination. The Company intends the Plan to be permanent
but reserves the right, subject to Section 9.2, to amend or terminate the Plan
when, in the sole opinion of the Company, such amendment or termination is
advisable. However, no amendment shall deprive a Participant or beneficiary of
any of the benefits which he or she has accrued under the Plan or otherwise
adversely affect the Participant’s Account with respect to amounts credited
thereto prior to the date such amendment is made. The Administrative Committee
of the Kemper Corporation 401(k) Savings Plan (the “Administrative Committee”)
shall have the authority, on behalf of the Company, to amend the Plan in any
manner permitted by Article IX of the Plan as the Administrative Committee
considers desirable, appropriate or necessary, provided that no such amendments,
either individually or in the aggregate, have a material adverse financial
impact on the Company and the Employers. The Board reserves the authority to
make any other amendments to the Plan, including, but not limited to, amendments
that the Administrative Committee deems desirable, appropriate or necessary
which would have a material adverse financial impact on the Company and the
Employers.
9.2    Effect of Amendment or Termination. No amendment or termination of the
Plan shall, without the express written consent of the affected current or
former Participant or beneficiary, reduce or alter any benefit entitlement of
such Participant or beneficiary. Upon Plan termination, no further deferrals
shall be made. In such event, the Participant or his or her beneficiary, as the
case may be, shall be entitled to receive any benefit attributable to the
deferrals accrued as of the day preceding the effective date of termination,
plus hypothetical investment earnings and less hypothetical investment losses,
taxes and expenses chargeable to the Participant’s Account up to the benefit
distribution date. The Plan Administrator shall make distributions of the
Participant’s benefit (a) in accordance with the Participant elections then in
effect, or (b) if permitted by the Regulations and elected by the Company, in a
single lump sum payment that is paid at such time as is permitted by Section
1.409A-3(j)(4)(ix) of the Regulations.

14    

--------------------------------------------------------------------------------




ARTICLE X    

GENERAL PROVISIONS
10.1    Taxes. The Company shall have the right to (a) require any Participant
or beneficiary to pay the Company the amount of any taxes which the Company may
be required to withhold with respect to any benefits earned under, or
distributions from, the Plan or (b) deduct from all amounts paid the amount of
any taxes which the Company may be required to withhold with respect to any such
distributions.
10.2    Entire Agreement. The Plan document along with the Plan Election,
Investment Preference Form, Beneficiary Designation Form and other
administration forms required of Participants, and made known to them by the
Company, shall constitute the entire agreement or contract between the Company
and the Participant regarding the Plan. No oral statement regarding the Plan may
be relied upon by the Participant or any other person claiming through or under
the Participant.
10.3    Construction. Any mention of “Articles,” “Sections” and subsections
thereof, unless stated specifically to the contrary, refers to Articles,
Sections or subsections in the Plan. Headings of Articles, Sections and
subsections are for convenient reference. The headings are not part of the Plan
and are not to be considered in its construction. All references to statutory
sections shall include the section as amended from time to time.
10.4    Employment Rights. Neither the establishment of the Plan nor any
modification thereof, nor the creation of any trust or account, nor the payment
of any benefits, shall be construed as conferring upon a Participant the right
to continue to be employed by the Company in his or her present capacity, or in
any capacity, or the right to continue to serve as an Outside Director. The Plan
relates to the payment of deferred compensation as provided herein, and is not
intended to be an employment contract.
10.5    Benefit Transfers. Neither the Participant nor his or her designated or
other beneficiary under the Plan shall have any right to transfer, assign,
anticipate, hypothecate or otherwise encumber all or any part of the amounts
payable under the Plan, except as provided in Section 6.8. No such amounts shall
be subject to seizure by any creditor of any such Participant or beneficiary, by
a proceeding at law or in equity, nor shall any such amounts be transferable by
operation of law in the event of bankruptcy, insolvency or death of the
Participant, his or her designated beneficiary or any other beneficiary
hereunder. Any attempted assignment or transfer in contravention of this
provision shall be void.
10.6    Governing Law. Construction, validity and administration of the Plan
shall be governed by applicable Federal law and the laws of the State of
Illinois.
10.7    Inurement. The Plan shall be binding upon and inure to the benefit of
the Company and its successors and assigns, and the Participant, his or her
successors, heirs, executors, administrators and beneficiaries.

15    

--------------------------------------------------------------------------------




10.8    Notices. Any notice (other than pursuant to enrollment materials)
required or permitted to be given pursuant to the Plan shall be in writing, and
shall be signed by the person giving the notice. If such notice is mailed, it
shall be sent by United States first class mail, postage prepaid, addressed to
such person’s last known address as shown on the records of the Company. The
date of such mailing shall be deemed to be the date of notice, but the notice
shall not be effective until actually received. The Company or the Participant
may change the address to which notice is sent by giving notice of such change
in the manner above.
10.9    Corporate Successor. The Plan shall not be automatically terminated by a
Change of Control event, but the Plan shall be continued after such Change of
Control event only if and to the extent that the transferee, purchaser or
successor entity agrees to continue the Plan. In the event that the Plan is not
continued by the transferee, purchaser or successor entity, then the Plan shall
terminate subject to the provisions of Section 9.2.
10.10    Unclaimed Benefit. Each Participant shall keep the Company informed of
his or her current address and the current address of his or her beneficiary.
The Company shall not be obligated to search for the whereabouts of any person.
The Company is authorized to adopt procedures regarding unclaimed benefits that
provide for the irrevocable forfeiture of a benefit if the Company is unable to
locate the Participant, or if the Participant is deceased, his or her
beneficiary. Such procedures shall be consistent with the Regulations and any
other guidance issued by the Internal Revenue Service.
10.11    Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Company nor any individual acting as an
employee or agent of the Company shall be liable to any Participant, former
Participant, beneficiary or any other person for any claim, loss, liability or
expense incurred in connection with the Plan.
10.12    No Guaranty of Benefits. Nothing contained in the Plan shall constitute
a guaranty by the Company or any other entity or person that the assets of the
Company will be sufficient to pay any benefit hereunder.
10.13    409A Compliance. The Plan is intended to be a nonqualified deferred
compensation plan that complies with the provisions of Code Section 409A and the
Regulations, and shall be interpreted and operated consistent with such intent.
If any ambiguity exists in the terms of the Plan, it shall be interpreted to be
consistent with this purpose.
IN WITNESS WHEREOF, a duly appointed member of the Administrative Committee has
executed the Plan on this 4th day of December, 2013.
KEMPER CORPORATION
By: /s/ Lisa King
Its: Vice President



16    